Citation Nr: 1106137	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for endometriosis with 
menorrhagia and dysmenorrhea, status post hysterectomy and 
bilateral oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
September 2006.  In May 2010, the Veteran appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she first experienced menses problems, 
such as menorrhagia and dysmenorrhea, while she was on active 
duty, and that these problems persisted continuously until 
endometriosis was found in the course of surgery for an ectopic 
pregnancy in 1996.  She contends that she was not diagnosed as 
having endometriosis in service because surgery is the only way 
to clearly show the presence of the condition.  There are, 
however, some inconsistencies in the record concerning continuity 
of symptomatology, as well as significant gaps in the post-
service medical records.  In particular, after her discharge, she 
was treated in military facilities as a dependent.  Evidence 
currently on file includes records of such treatment dated in 
October 1982 and June 1983 at Fort Benning, Georgia, and then 
there is a gap until records beginning 1992 show treatment at 
Eglin Air Force Base (AFB), Florida.  It does not appear that 
these records are complete; in this regard, in September 1994, it 
was noted that she had an appointment for follow-up for 
endometriosis, and that she had been seen in July.  She missed 
that appointment, and the following day, a notation was entered 
to see the doctor's note and biopsy result from previous visits; 
these are not of record.  Particularly since this represents the 
first mention of endometriosis of record, these records must be 
obtained.  

The Veteran was afforded a VA examination in August 2006, but 
this examination is inadequate.  For one thing, the examiner did 
not specifically express an opinion as to whether endometriosis 
was of service onset.  For another, the opinion, which contains 
little in the way of rationale, noted that she had "subjective 
increased vaginal bleeding during menses consistent with the use 
of birth control pills during military service," as the only 
explanation for the negative nexus opinion.  This was based on a 
service treatment record dated in "the fall of 1981," which 
purportedly showed that she had been evaluated by OB GYN which 
revealed it was a normal response to her birth control pills.  
This report, however, dated in October 1981, actually noted that 
she stated her menses were darker than normal, that they were not 
excessive, nor did she have intermenstrual bleeding.  The doctor 
stated "this" was a normal response to birth control pills, 
which, in this context, must be taken to refer to the darker 
menses.  It should also be noted that earlier that month, she had 
also denied any previous problems with breakthrough bleeding, but 
the past record had "several entries" for dysfunctional 
bleeding.  Thus, for these reasons, a new examination is needed.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
Obstetrics and/or Gynecology treatment as a 
dependent at the following military 
facilities:
*  Fort Benning, GA, from July 1982 to July 
1992;
*  Eglin AFB, FL, from July 1991 to August 
1998, to specifically include the report of 
Obstetrics clinic notes and a report of a 
biopsy obtained in approximately July 1993.  
(Evidence indicates that she gave birth in 
July 1991 at Fort Benning, and that she was 
receiving treatment at Eglin AFB by July 
1992; the exact date of transfer is unknown.)

2.  Thereafter, schedule the Veteran for a 
gynecology examination by an OB/GYN 
specialist, for an opinion as to whether it 
is at least as likely as not that chronic 
dysmenorrhea, menorrhagia, and/or 
endometriosis were of service onset.  All 
indicated studies, such as X-rays, must be 
accomplished prior to the opinion.  The 
entire claims folder must be made 
available the examiner.  The rationale for 
the opinion must be provided.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim on appeal.  If the 
claim remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

